               Case 2:19-cv-01187-BJR Document 15 Filed 05/21/20 Page 1 of 3




 1                                                                 The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
                            UNITED STATES DISTRICT COURT FOR THE
11                            WESTERN DISTRICT OF WASHINGTON
12                                      AT SEATTLE

13
14   GORDON JENSEN,                                      CASE NO. C19-1187-BJR

15                                                       STIPULATION AND ORDER OF
                                   Plaintiff,
                                                         DISMISSAL
16                         v.
17   UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY, el al.,
18
19                                 Defendant.

20
                                                JOINT STIPULATION
21
            COME now the parties hereto, by and through their respective counsel of record, and
22
23   hereby stipulate that this action, including any and all claims, counterclaims and cross-claims,

24   whether for indemnity and/or contribution by and among the parties hereto, and any and all
25
     others, whether or not actually asserted to date, shall be dismissed with prejudice and without
26
     cost to any party.
27
28          The parties further stipulate that this matter has been fully compromised and settled.


     STIPULATION AND ORDER OF DISMISSAL C19-1187                            UNITED STATES ATTORNEY
     BJR - 1                                                                700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:19-cv-01187-BJR Document 15 Filed 05/21/20 Page 2 of 3




 1         //
 2         DATED this 20th day of May, 2020.
 3
 4
        BRIAN T. MORAN                                s/ Anthony M. Urie
 5      United States Attorney                        ANTHONY M. URIE, WSBA #11711
                                                      JACINTA S. RITCHIE, WSBA #55004
 6                                                    18130 Midvale Ave. N Suite A
 7      s/ Kristen R. Vogel                           Shoreline, WA 98177
        KRISTEN R. VOGEL, NYBA #5195664               Phone: 206-542-4066
 8      Assistant United States Attorneys             Email: anthonyurie@gmail.com
        United States Attorney’s Office
 9
        700 Stewart Street, Suite 5220
                                                      Attorneys for Plaintiff
10      Seattle, Washington 98101-1271
        Phone: 206-553-7970
11      Fax: 206-553-4073
12      Email: kristen.vogel@usdoj.gov

13      Attorney for Defendant United States
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL C19-1187                UNITED STATES ATTORNEY
     BJR - 2                                                    700 STEWART STREET, SUITE 5220
                                                                 SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
               Case 2:19-cv-01187-BJR Document 15 Filed 05/21/20 Page 3 of 3




 1                                                ORDER
 2          The parties having so stipulated and agreed, it is hereby ORDERED that this case is
 3
     dismissed with prejudice and without costs or fees to either party. This Court shall retain
 4
     jurisdiction over the above-captioned action and the terms of the settlement thereof if and as
 5
 6   necessary.

 7          DATED this 21st day of May, 2020
 8
 9
                                                                  ______________________________
10                                                                Honorable Barbara J. Rothstein
11                                                                United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL C19-1187                            UNITED STATES ATTORNEY
     BJR - 3                                                                700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
